Title: From George Washington to Henry Knox, 9 May 1789
From: Washington, George
To: Knox, Henry

 

Sir,
United States May 9th 1789

The enclosed papers relative to a treaty with the Cherokee Indians were put into my hands: and as I understand that matters of this kind have hitherto been considered as belonging to the department of the Secretary of War to examine and report thereon, and knowing that you have others of a similar nature now in your hands, I would wish you to make a summary report on the whole as soon as may be. I am, Sir, Your Most Obedient Servant

George Washington

